DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO2017150186) in view of Budge (US 2018/0207857).
Regarding claim 1, Ueda teaches an additive manufacturing system (Abstract), comprising: 
a print head (4) connected to and moveable by the support, the print head including: 
a wetting mechanism (FL, FIG. 3) configured to at least partially wet a continuous reinforcement with a matrix at a location inside the print head (4; paragraph 677); 
an outlet configured to discharge the coated continuous reinforcement (23, paragraph 162); 
a compactor located downstream of the outlet and configured to compact the coated continuous reinforcement (30, FIGS. 1-3).  
Ueda does not teach a support ostensibly in the way Applicant intended. Budge teaches an additive manufacturing system comprising a support (14, [0026]) with a craning arm, which is connected to and moves a print head. It would have been obvious to one of ordinary skill in the art at the time of filing the application to include a moving arm in an additive manufacturing apparatus of Ueda to facilitate printing of various sizes, shapes and locations as desired by Budge ([0026]).
Additionally, Ueda does not expressly teach a cure enhancer configured to expose the matrix to a cure energy or a temperature regulating element (or controller) configured to regulate a temperature of the matrix at a location upstream of the cure enhancer. However, Budge teaches UV light to cure materials in additive manufacturing with a controller that may communicate with the printhead as well as all parts of the apparatus  ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to cure matrix material with UV light, for example, in order to obtain a hardened state of the material as desired by Budge.

Regarding claim 2, Ueda does not expressly teach UV cure enhancers. Budge teaches wherein the cure enhancer is located to expose the matrix to a cure energy at a location that is at least one of downstream of the compactor and at a nip point of the compactor.  Budge teaches UV light ([0003]) to cure materials in additive manufacturing with a controller that may communicate with the printhead as well as all parts of the apparatus  (on or in trailing form to the head, [0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to cure matrix material with UV light, for example, in order to obtain a hardened state of the material as desired by Budge.  
Regarding claim 3, Ueda does not teach wherein the cure energy is UV light Budge teaches UV light to cure materials ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to cure matrix material with UV light ([0003]), for example, in order to obtain a hardened state of the material as desired by Budge.  
Regarding claim 4, Ueda teaches wherein the temperature regulating element is a heater (107).  Budge teaches curing materials with a controller (i.e., temperature regulating element) that may communicate with the printhead as well as all parts of the apparatus. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to include a temperature regulating element or controller in order to maintain the appropriate temperature of the materials during processing as desired by Budge.
Regarding claim 5, Ueda teaches a heater (50) associated with the compactor.
Regarding claim 6, Ueda teaches wherein: the heater is a first heater associated with the compactor (heater 50); and the additive manufacturing system further includes a second heater located at the position upstream of the compactor (heater 21).  
Regarding claim 7, Ueda does not teach further including a controller programmed to selectively activate the heater to heat the matrix up to a desired glass transition temperature of the matrix when the desired glass transition temperature of the matrix is less than a glass transition temperature of the compactor. Budge teaches that the controller that may communicate with the heaters ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to include a controller in communication with the heaters, for example, in order to maintain a steady state temperature of the material as desired by Budge. Furthermore, it would be obvious to heat the matrix up to a glass transition temperature, such that the matrix can be expelled from the nozzle, and for the glass transition temperature to be less than a glass transition temperature of the compactor, so that the compactor is not destroyed.
Regarding claim 8, Uera does not teach further including a controller programmed to limit a temperature reached within the matrix to a glass transition temperature of the compactor.  Budge teaches that the controller that may communicate with the heaters ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to include a controller in communication with the heaters, for example, in order to maintain a steady state temperature of the material as desired by Budge. Additionally, one of ordinary skill in the art would appreciate the fact that materials used should not melt the equipment, including the compactor.
Regarding claim 21, Ueda teaches additive manufacturing system (Abstract), comprising: 
a print head (4) connected to and moveable by the support, the print head including: 
a wetting mechanism (FL, FIG. 3) configured to at least partially wet a continuous reinforcement with a matrix at a location inside the print head (4; paragraph 677); 
an outlet configured to discharge the coated continuous reinforcement (23, paragraph 162); 
a compactor located downstream of the outlet and configured to compact the coated continuous reinforcement (30, FIGS. 1-3). 
Ueda does not teach a support ostensibly in the way Applicant intended. Budge teaches an additive manufacturing system comprising a support (14, [0026]) with a craning arm, which is connected to and moves a print head. It would have been obvious to one of ordinary skill in the art at the time of filing the application to include a moving arm in an additive manufacturing apparatus of Ueda to facilitate printing of various sizes, shapes and locations as desired by Budge ([0026]).
Additionally, Ueda does not expressly teach a cure enhancer configured to expose the matrix to a cure energy or a temperature regulating element (or controller) with a heater configured to regulate a temperature of the matrix at a location upstream of the cure enhancer. However, Budge teaches UV light ([0003]) to cure materials in additive manufacturing with a controller that may communicate with the printhead as well as all parts of the apparatus  ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to cure matrix material with UV light, 
Regarding claim 22, Ueda does not teach wherein the UV light is located to expose the matrix to the cure energy at a location that is at least one of downstream of the compactor and at a nip point of the compactor.  Budge teaches UV light to cure materials in additive manufacturing with a controller that may communicate with the printhead as well as all parts of the apparatus  (on or in trailing form to the head, [0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to cure matrix material with UV light downstream of the compactor, in order to obtain a hardened final state of the material as desired by Budge.
Regarding claim 23, Ueda teaches a heater (50) associated with the compactor.
Regarding claim 24, Ueda teaches wherein: the heater is a first heater associated with the compactor (heater 50); and the additive manufacturing system further includes a second heater located at the position upstream of the compactor (heater 21)
Regarding claim 25, Ueda does not teach further including a controller programmed to selectively activate the heater to heat the matrix up to a desired glass transition temperature of the matrix when the desired glass transition temperature of the matrix is less than a glass transition temperature of the compactor.  Budge teaches that the controller that may communicate with the heaters ([0017]-[0018]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Ueda to include a controller in communication with the heaters, for example, in order to maintain a steady state temperature of the material as desired by Budge. Furthermore, it would be obvious to heat the matrix up to a glass transition temperature, such that the matrix can be expelled from the nozzle, and for the glass transition temperature to be less than a glass transition temperature of the compactor, so that the compactor is not destroyed.

Allowable Subject Matter
Claims 9-12 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art includes or suggests a cooler directly associated with the compactor in view of other cooling elements provided in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker  can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745